Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 
The following is a quotation of the second paragraph of 35 U.S.C. 112: 
The specification shall conclude with one or more claims particularly pointing out and distinctlyclaiming the subject matter, which the applicant regards as his invention. 

Claims 1-6, 13 are rejected under 112, second paragraph as being indefinite for failing to particularly point and distinctly claim the subject matter which applicant regards as the invention 
 	In claim 1, recites "wherein the BSR of a variable length contains a first buffer size of the LCG after the logical channel data of the LCG are multiplexed, and the LCG has a second buffer size being greater than zero before the logical channel data of the LCG are multiplexed” are not clear what these are in reference to. Also, the description of the present application fails to provide a clear and complete description on the invention as well as the above terms. Therefore, the corresponding technical means in the present invention is unclear, and consequently, have no well-defined meaning for the skilled person and do not comprise any inherent features which can be derived from the wording of these terms as such. However, the claims will be given a broad reasonable interpretation for the purposes of examination as best understood.

Claims 2-6 & 13 are rejected for similar reasons as stated for claim 1. 
 	


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 13 is/are rejected under 35 U.S.C. 102 as being anticipated by He US 20180279150.

1.    A terminal, comprising:
a memory that stores a plurality of instructions (He: fig. 2); and
a processor coupled to the memory and configured to execute the instructions to:
multiplex logical channel data of a logical channel group (LCG) (He: fig. 1-4, [0053-00058] - LCHs with different mappings may be multiplexed into the same LCG); and 
a transmitter configured to transmit a buffer status report (BSR) of a variable length to a network side (He: [0055-0056] The short BSR 184 and the variable-size BSR 182 can be sent or transmitted as paddings in MAC PDUs when spare space is available), 
wherein the BSR of a variable length contains a first buffer size of the LCG after the logical channel data of the LCG are multiplexed, and the LCG has a second buffer size (He: fig. 3-4, unit 182 [0054-0058] - A variable size BSR 182 can contain the buffer size of all or a subset of non-empty LCHs, …..The short BSR 184 may contain the total buffer size of all non-empty LCHs).

2.    The terminal according to claim 1, wherein the BSR contains buffer size information after the logical channel data of the LCG are multiplexed (He: fig. 3-4).

3.    The terminal according to claim 2, wherein the buffer size information indicates the first buffer size is zero after the logical channel data of the LCG are multiplexed (He: fig. 3-4).

4.    The terminal according to claim 2, wherein the processor is further configured to determine the first buffer size of the LCG and wherein the buffer size information corresponds to the first buffer size, and the transmitter is further configured to transmit the buffer size information to a network device (He: fig. 3-4).

5.    The terminal according to claim 2, wherein the buffer size information indicates a range of buffer size values when the first buffer size is greater zero (He: fig. 3-4). 

6.    The terminal according to claim 1, wherein the processor is further configured to construct a medium access control layer protocol data unit (MAC PDU) including the buffer status report, and the transmitter is configured to transmit the MAC PDU including the buffer status report (He: fig. 3-4). 

Regarding claims 13, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-6, where the difference used is a “system” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 13 is/are rejected under 35 U.S.C. 102 as being anticipated by Babaei US 20180270699
1.    A terminal, comprising:
a memory that stores a plurality of instructions (Babaei: fig. 3); and

multiplex logical channel data of a logical channel group (LCG) (Babaei: fig. 16-23 [0172, 0184] - LCHs with different mappings may be multiplexed into the same LCG); and 
a transmitter configured to transmit a buffer status report (BSR) of a variable length to a network side (Babaei: [0184, 0219] the UE may transmit a variable-size BSR), 
wherein the BSR of a variable length contains a first buffer size of the LCG after the logical channel data of the LCG are multiplexed, and the LCG has a second buffer size being greater than zero before the logical channel data of the LCG are multiplexed (Babaei:[0184, 0194, 0216-0220] fig. 16-23, In an example, variable-size BSR format may comprise indication of logical channel(s) and/or logical channel group(s) for which the buffer status is(are) included in the BSR).

2.    The terminal according to claim 1, wherein the BSR contains buffer size information after the logical channel data of the LCG are multiplexed (Babaei:[0184, 0194, 0216-0220] fig. 16-23)

3.    The terminal according to claim 2, wherein the buffer size information indicates the first buffer size is zero after the logical channel data of the LCG are multiplexed (Babaei:[0184, 0194, 0216-0220] fig. 16-23)

4.    The terminal according to claim 2, wherein the processor is further configured to determine the first buffer size of the LCG and wherein the buffer size information corresponds to (Babaei:[0184, 0194, 0216-0220] fig. 16-23)

5.    The terminal according to claim 2, wherein the buffer size information indicates a range of buffer size values when the first buffer size is greater zero (He: fig. 3-4). 

6.    The terminal according to claim 1, wherein the processor is further configured to construct a medium access control layer protocol data unit (MAC PDU) including the buffer status report, and the transmitter is configured to transmit the MAC PDU including the buffer status report (Babaei:[0184, 0194, 0216-0220] fig. 16-23) 

Regarding claims 13, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-6, where the difference used is a “system” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.


Response to Arguments
           Applicant's arguments filed on 05/07/21 have been fully considered but they are not persuasive.  
            Applicant Argument:
           Responsive to the restriction, Applicant hereby elects Group I, claims 1-6, 13, with traverse.

Response to Arguments:
With respect to the above argument, Examiner would like to draw attention to that 
Group I.    Claims 1-6, 13 drawn to “a terminal/User Device”
Group II.    Claims 7-12 drawn to “a network device/base station”
	In addition, the UE/terminal (in Group I) directed/acts as decoder and the base station (in Group II) directed/acts as encoder. Thus, Group I & Group II are distinct from each other and are separate variants. Therefore, for the above reason(s) the rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) 

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415